TRIAL COURT OFFICIAL'S
             REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                     FILED IN
                                                                                            12th COURT OF APPEALS
                                                                                                 TYLER, TEXAS

Court of Appeals No. (If known):           12 - (   ± -Q\}:j 0                    -(   ~'2__2/2/2015 11:02:39 PM
                                                                                                 CATHY S. LUSK

Trial Court Style:
                        P.~
                        L--' ·
                               V · ~f\\.-t:._~ \0t?/\C
                                                    ~'-.)
                                                                                                     Clerk


Trial Court & County:       '()'\~ ,-\~'\;\>,\ S3:J
                                       1                                       Trial Coirt No.:   'J (\sq
Date Trial Clerk's Record Originally Due: {\.{         /A
Date Court Reporter's/Recorder's Record Originally Due:           11 I1'f /ZC>l   f
Anticipated Number of Pages of Record:          (g:J\)
I am responsible for preparing a record in this appeal but I am unable to file the record by the original due date for
the following reason/s: (Check all that apply - attach additional pages if necessary.)


D     to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either                 w
~t;Auired fee or to make arrangements to pay the fee for preparing the record.                                           ,
IS2I'       my duties listed below preclude working on this record:                    \.                    _L   \ .L   ~~ ~
                                                                                       )'""\.S2.i\~ ~ Gt.~,~

        /                        -i=.-\1\A.~ Q \/Ol~~ W\\h\;~ ~ ~ .
~           Other. (Explain.):     ~ ~ k \~'-"'~ ~~ \~~ ~l~~ cll\Ve.-.<t""
                               ~'\o..~ ~ \.{\ c:i~\~~~ ~~~ c:.~""--Yit w~
                                ~~~' ~'-'-\.\..."Vv.... ~-5~~>~--\~ ~ ~q ( s, and I
I anticipate this record will be completeo and forwardea to the Ith Court of Appeals by
hereby request an additional           rJ:          days within which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for all
parties to the trial Court's judgment or order being appealed. I further certify by my signature below that the
information contained in this notice is true and within my personal knowledge.

    d-(;3-\ \tj
Date                                                          Signature~ \J~~
 °t\)~ 3~-Ll~s~
Office Phone Number                                   Printed Name     \*~ G ~\:>~
~~,,\~t\~\\).~\{~N\.~,
&mail Address (if available)                                  Official Title   ~ \~~
Trial Clerk's/Court Reporter's Request for Ext/12th CA-Csl/Tyler/12-3-97 /Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

         Certificate requirements. A certificate of service must be signed by the person who made the service
         and must state:

         (I) the date and manner of service;
         (2) the name and addresses of each person served; and
         (3) ifthe person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Infonnation may be either printed or typed.)

Lead Counsel for APPELLANT(s):                                Lead Counsel for APPELLEE(S ):




Name:'--S--=~~·;Jk.......• ""-41_...EY'tt~=---="....._\_ _    Name:        S'-U"-\. ~~'\
Address:     l\JOO \\). ~~i\\ \\..                            Address:     ~ t\J. ~\J\~~ &.
     PG. ~'-¥ '1\l-t H·'\k~J     I
                                                                       ~~~ 1l'i:                      l;;m I
Phone no.:C\\i")·     'Jd.;3- ~~~{         l~a..,                            qi\~              '< 'l
                                                              Phone no.:
                                                                               \.) -.)·-. 11-.
                                                                                           ,~~ ..    l\'.)\)
Attorney for:_ _ _ _ _ _ _ _ _ _ _ __                        Attorney for:    ~ ~[~


Lead Counsel for Al'PELLA"T(S):                              Lead Counsel for APPELLEE(s ):

Name:._ _ _ _ _ _ _ _ _ _ _ _ _ _ __                         Name:

Address:._ _ _ _ _ _ _ _ _ _ _ _ __                          Address:




Phone no.=-------------~                                     Phone no.:

Attorney for:._ _ _ _ _ _ _ _ _ _ _ __                       Attorney for:



Additional                                information,                                   if                     any:
~4::-,ART MOTOR COMPANY
P.~. Bu;c 1130
Corsicana, TX75151-1130                              ~                                                     SERVICE DEPARTMENT HOURS
(903) 874-6556                                                                                                  7:30 a.m. to 6:00 p.m.
Toll Free: 800-765-1521                                                                                            Monday - Friday     •\
Fax: (903) 874-3692                                 TOYOTA                                                 7:30 a.m. to 1:00 p.m. Saturday
www.stewarttoyota.com                                                                                                                          1 5891
                                                                                                                                                               ...   ..
                                                                                                                                                                     16623
                                                                                                                                                                     .
  WOOTEN, KEN                                                                                                            . ..                Paul Owen/*W*
                                                                                                                                                         .   .. . . ..
  714 KELLY STREET
  FAIRFIELD, TX 75840                                                                                               . - .. -                    4T4BF1FK5CR172691
                                                                                                                                               I·       I •.




  2012                 TOYOTA                                           CAMRY LE
                                                                                 ...                       4D SEDAN
                                                                                                                      =··                         ••
                                                                                                                                             SILVER 1F7




  ************************************************************
  *      Thank you for visiting Stewart Toyota               *
  * of Corsicana, Texas.                    Family Owned &   *
  * Serving the area since 1939!                             *
  ************************************************************




                                                                                 '6;J ~1119.

TERMS: STRICTLY CASH UNLESS ARRANGEMENTS ARE MADE. "I hereby authorize the repair                           LABOR                                                         306.40
work hereinafter to be done along with the necessary material and agree that you are not
responsible for loss or damage to vehicle or articles left in the vehicle in case of fire, theft, or any    PARTS                                                         622.70
other cause beyond your control or for any delays caused by unavailability of parts or delays in
                                                                                                            DEDUCTIBLE                                                        .00
parts shipments by the supplier or transporter. I hereby grant you or your employees permission to
operate the vehicle herein described on streets, highways, or elsewhere for the purpose of testing          SUBLET                                                            .00
and/or inspection. An express mechanic's lien is hereby acknowledged on above vehicle to secure
the amount of repairs thereto.""                                                                            SHOP SUPPLIES                                                     .00
                                                                                                            HAZARDOUS MATERIALS                                               .00
DISCLAIMER OF WARRANTIES. Any warranties on the products sold hereby are those made by
the manufacturer. The seller hereby expressly disclaims all warranties either express or implied,           SALES TAX OR TAX l.D.                                          51 . 3 7
including any implied warranty of merchantability or fitness for a particular purpose, and the seller
neither assumes nor authorizes any other person to assume for it any liability in connection with the       SPECIAL ORDER DEPOSIT                                             .00
sale of said products. Any limitation contained herein does not apply where prohibited by law.              DISCOUNTS                                                     -11.00
                                                                                                            TOTAL DUE                                                     969.47




   c 2012 DEALERTRACK SYSTEMS, Inc - Dealershi A   hcat1on Grou (800) 945-1028
                                                                                                                        Workfile ID:                  d3f7ald7
                                            STEWART MOTOR CO COLLISION                                                                               203874731
                                                                                                                        Federal ID:
                                                      REPAIR
                                                   "We appreciate your business"
                                           3400 S INTERSTATE HWY 45, CORSICANA, TX
                                                              75110
                                                      Phone: (903) 872-1113
                                                       FAX: (903) 874-3692

                                                              Preliminary Estimate                        ffp/IJ/3
Customer: WOOTEN, KEN                                                                                                                          Job Number:
                                                              Written By: KENNY THOMPSON

Insured:                WOOTEN, KEN                Policy#:                                               Claim #:           03551411
Type of Loss:                                      Date of Loss:                                          Days to Repair:    0
Point of Impact:        12 Front


Owner:                                             Inspection Location:                                   Insurance Company:
WOOTEN, KEN                                        STEWART MOTOR CO COLLISION REPAIR
714 KELLY STREEET                                  3400 S INTERSTATE HWY 45
FAIRFIELD, TX 75840                                CORSICANA, TX 75110
                                                   Repair Facility
                                                   (903) 872-1113 Day



                                                                          VEHICLE

Year:       2012                      Body Style:             4D SED           VIN:         4T4BF1FK5CR172691               Mileage In:              15891
Make:      TOYO                       Engine:                 4-2.5L-FI        License:     DKX3008                         Mileage Out:
Model:      CAMRY LE                  Production Date:        11/2011          State:       TX                              Vehicle Out:
Color:      SILVER Int:               Condition:              Excellent        Job#:



         TRANSMISSION                     Overhead Console                            FM Radio                                   SEATS
         Automatic Transmission           CONVENIENCE                                 Stereo                                     Cloth Seats
         Overdrive                        Air Conditioning                            Search/Seek                                Bucket Seats
         POWER                            Intermittent Wipers                         CD Player                                  WHEELS
         Power Steering                   Tilt Wheel                                  Auxiliary Audio Connection                 Wheel Covers
         Power Brakes                     Cruise Control                              SAFETY                                     PAINT
         Power Windows                    Rear Defogger                               Drivers Side Air Bag                       Clear Coat Paint
         Power Locks                      Keyless Entry                               Passenger Air Bag                          OTHER
         Power Mirrors                    Message Center                              Anti-Lock Brakes (4)                       Traction Control
         DECOR                            Steering Wheel Touch Controls               4 Wheel Disc Brakes                        Stability Control
         Dual Mirrors                     Telescopic Wheel                            Front Side Impact Air Bags                 Power Trunk/Gate Release
         Tinted Glass                     RADIO                                       Head/Curtain Air Bags
         Console/Storage                  AM Radio                                    Hands Free Device




1/29/2015 12:32:29 PM                                                         008069                                                                     Page 1
                                                          Preliminary Estimate

Customer: WOOTEN, KEN                                                                                                           lob Number:
                                             Vehicle: 2012 TOYO CAMRY LE 4D SED 4-2.SL-FI SILVER



 Line                   Oper                Description              Part Number           Qty      Extended                Labor       Paint
                                                                                                      Price$
  1     FRONT BUMPER & GRILLE
  2                            0/H bumper assy                                               0             0.00                2.4         0.0
  3     **              Repl   A/M CAPA Bumper cover                       5211906974        1           231.00               Incl.        2.6
  4                            Add for Clear Coat                                            0             0.00                0.0         1.0
  5     **              Rep I A/M CAPA LT Hole cover L, LE                 5212806260        1            34.00               Incl.        0.0
                              models
  6     **              RepI A/M CAPA Lower grille                         5311206200        1            56.00               Incl.        0.0
  7     **              RepI A/M RT Side support                           5253506130        1            23.00                0.1         0.0
  8     **              Rep I A/M LT Side support                          5253606120        1            22.00                0.1         0.0
  9     *               R&I    RT Hole cover L, LE models                                    0             0.00               Incl.        0.0
  10                    RepI Bumper cover fastener                       9046705090Bl        2             3.50                0.0         0.0
  11    RADIATOR SUPPORT
  12    **              RepI A/M RT Under cover                            5144106150        1            68.00                0.2         0.0
  13    **              RepI A/M LT Under cover                            5144206140        1            70.00                0.2         0.0
  14    #                      Haz Waste Removal                                             1             5.00   x            0.0         0.0
  15    #                      THIS IS ONLY A PRELIMINARY                                    1             0.00                0.0         0.0
                               ESTIMATE
  16    #                      REMOVED ENGINE SLPASH                                         1             0.00                0.0         0.0
                               SHIELD PER REQUEST OF
                               CUSTOMER
                                                                  SUBTOTALS                              512.50                3.0        3.6


                               ESTIMATE TOTALS
                               Category                                                          Basis                     Rate       Cost$
                               Parts                                                                                                  507.50
                               Body Labor                                                     3.0 hrs     @           $ 44.00 /hr     132.00
                               Paint Labor                                                    3.6 hrs     @           $ 44.00 /hr     158.40
                               Paint Supplies                                                3.6 hrs      @           $ 32.00 /hr     115.20
                               Miscellaneous                                                                                            5.00
                               Subtotal                                                                                               918.10
                               Sales Tax                                                    $ 622.70      @            8.2500 %        51.37
                               Grand Total                                                                                            969.47
                               Deductible                                                                                               0.00
                               CUSTOMER PAY                                                                                             0.00
                               INSURANCE PAY                                                                                          969.47




1/29/2015 12:32:29 PM                                                  008069                                                           Page 2